DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 depends on claim 1 and recites “the second electrical pole of one column of said bottom-most panel is electrically connected to the second electrical pole of an adjacent column of said bottom most panel” in lines 7-10 and “the first electrical pole of a column of said top-most panel is electrically connected to a converter or to the first electrical pole of an adjacent column on a transversely overlapping top-most panel” in lines 12-14, while claim 1 recites “the first electrical pole of each column of said each panel connected to the second electrical pole of a corresponding column of said another panel, thereby electrically connecting each column of said each panel to the corresponding column of said another panel” in lines 22-25. Applicant has no support for an electrical pole, e.g. first and second electrical poles, having multiple connections. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13 and 20 recite the limitation "the first longitudinal end at the first transversely extending edge or longitudinal" in lines 13-14 of claims 1 and 20, and line 11 of claim 13.  There is insufficient antecedent basis for this limitation in the claims.
Independent claims 1, 13 and 20 recite the limitation “the second longitudinal end at the second transversely extending edge” in line 15 of claims 1 and 20, and lines 12-13 of claim 13. There is insufficient antecedent basis for this limitation in the claims.
The term “marginally” or “marginal” in the independent claims 1, 13 and 20 is a relative term which renders the claim indefinite. The term “marginally” or “marginal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-12 and 14-19 are rejected on the same ground as the independent claims 1 and 13.
Claim 1 recites “each of the plurality of panels interconnected with another of the plurality of panels by marginal overlapping the first transversely extending edge of said each panel with the second transversely extending edge of said another panel so that said each panel marginally and longitudinally overlaps said another panel” in lines 19-22. The terms “marginally”, “transversely” and “longitudinally” cannot be determined as the limitation describes marginally overlapping transversely extending edges of the panels will result in the panels being marginally and longitudinally overlapped. 
Claims 2-12 are rejected on the same ground as claim 1.
Claim 2 depends on claim 1 and recites “the second electrical pole of one column of said bottom-most panel is electrically connected to the second electrical pole of an adjacent column of said bottom most panel” in lines 7-10 and “the first electrical pole of a column of said top-most panel is electrically connected to a converter or to the first electrical pole of an adjacent column on a transversely overlapping top-most panel” in lines 12-14, while claim 1 recites “the first electrical pole of each column of said each panel connected to the second electrical pole of a corresponding column of said another panel thereby electrically connecting each column of said panel to the corresponding column of said another panel” in lines 22-25. The metes and bounds of the limitation cannot be determined as it is unclear how each electrical poles having multiple electrical connections.
Claim 7 depends on claim 1 and recites “the columns are of identical length and their extremities” and “a transversely extending edge” in lines 1-2, while claim 1 recites “a first longitudinal end and a second longitudinal end” in lines 6-8 and “a first transversely extending edge and a second transversely extending edge” in line 5. It is unclear if “their extremities” recited in claim 7 are the same or different from “a first longitudinal end and a second longitudinal end” recited in claim 1. It is also unclear if “a transversely extending edge” recited in claim 7 is the same as or different from “a first transversely extending edge and a second transversely extending edge” recited in claim 1.
Claim 9 depends on claim 1 and recites “on each column of each panel one of the electrical poles of each column is located at one of the transversely extending edge of the panel and the other of the electrical poles is longitudinal spaced apart from the other of the transversely extending edge of the panel” in lines 1-4, while claim 1 recites “a first electrical pole located on the first longitudinal end and the second electrical pole located on the second longitudinal end” in lines 11-13 and “first transversely extending edge and a second transversely extending edge” in lines 5. It is unclear if “one of the electrical poles” and “the other of the electrical poles” recited in claim 9 are the same or different from “first electrical pole” and “a second electrical pole” recited in claim 1. It is also unclear if “one of the transversely extending edge” and “the other of the transversely extending edge” recited in claim 9 is the same or different from “first transversely extending edge” and “second transversely extending edge” recited in claim 1.
Claim 12 depends on claim 1 and recites, “a formed metal sheet” in line 1, while claim 1 recites “a formed metal sheet” in line 2. It is unclear if “a formed metal sheet” recited in claim 12 is the same or different from “a formed metal sheet” recited in claim 1.
Claim 16 depends on claim 13 and recites “the first pole”, “the first end”, the second pole” and “the second end” in lines 2-3. There are insufficient antecedent bases for the limitations in the claim.
Claim 17 recites the limitation "the plurality of photovoltaic modules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first pole or second pole" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends on claim 13 and recites “the first pole or the second pole electrically connect to a pole on a further panel to electrically connect the columns to the further panel” in lines 1-2; while claim 13 recites “a first electrical pole located on a first longitudinal end” and “a second electrical pole located at a second longitudinal end” in lines 9-11, and “the first electrical pole of each column of said each panel is connected to the second electrical pole of a corresponding column of said another panel, thereby electrically connecting each column of said each panel to the corresponding column of said another panel” in lines 20-23. It is unclear if “the first pole or the second pole” recited in claim 18 is the same as or different from “a first electrical pole located on a first longitudinal end” and “a second electrical pole located at a second longitudinal end” recited in claim 13. It is not clear if “a further panel” recited in claim 18 is the same or different from “another panel” recited in claim 13. It is unclear “a pole on a further panel” is the same or different from “the second pole of a corresponding column” recited in claim 13. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends on claim 1 and recites “the second electrical pole of one column of said bottom-most panel is electrically connected to the second electrical pole of an adjacent column of said bottom most panel” in lines 7-10 and “the first electrical pole of a column of said top-most panel is electrically connected to a converter or to the first electrical pole of an adjacent column on a transversely overlapping top-most panel” in lines 12-14, while claim 1 recites “the first electrical pole of each column of said each panel connected to the second electrical pole of a corresponding column of said another panel thereby electrically connecting each column of said panel to the corresponding column of said another panel” in lines 22-25.  Claim 2 recites different electrical connections of the first and second electrical poles from the electrical connections of the first and second electrical poles recited in claim 1. Therefore claim 2 fails to further limit the subject matter and fails to include all the limitations of the claim upon which it depends.
Claim 18 depends on claim 13 and recites “the first pole or the second pole electrically connect to a pole on a further panel to electrically connect the columns to the further panel” in lines 1-2, while claim 13 recites “the first electrical pole of each column of said each panel is connected to the second electrical pole of a corresponding column of said another panel, thereby electrically connecting each column of said each panel to the corresponding column of said another panel” in lines 20-23. The connection of the poles recited in claim 18 is broader than the connection of the electrical poles recited in claim 13. As such, claim 18 fails to further limit the subject matter and fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting/Claim Objection
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’ Hagin et al. (US 2008/0098672) in view of Rubin et al. (US 2010/0275976).
Regarding claims 1, 9, 13, 18 and 20, O’ Hagin et al discloses an assembly of panels/photovoltaic devices - or roof cover element layer (16) comprising a plurality of roof tiles (18, figs. 1 and 5) - interconnected to each other by marginally overlapping the first extending edge of one panel (or roof tile 18) with the second transversely extending edge of the adjacent panel (or roof tile 18) so that the panels (or the roof tiles 18) marginally and longitudinally overlap (see figs. 1 and 5), wherein each panel (or roof tile 18, fig. 4) includes:
a substrate made of formed metal sheet (see tile body 28, fig. 4, [0008], [0028] and [0030]) having dimension as claimed, and
even number of columns/ribs of at least one photovoltaic module (see solar panel 22, see fig. 4, [0029-0030]) arranged on the substrate (28, see fig. 4, also see figs. 6-9 for vent tiles including photovoltaic module/solar panel 22). 
O’Hagin et al. teaches providing electrical connections to transfer energy from the photovoltaic module (22, [0034]). 
O’Hagin et al. does not explicitly disclose a single pair of electrical poles including a first electrical pole and a second electrical pole connected to each column/rib, wherein the pair of electrical poles of two adjacent columns being of inverse polarity.
Rubin et al. teaches using a single pair of electrical poles including a first electrical pole and a second electrical pole (e.g. external connector 216 and the respective external connector 322 for the column/string on the right, or external connector 218 and the respective external connector 322 for the column/string on the left, see figs. 5 and 10) connected to each column/rib (see figs. 5 and 10), wherein the pair of electrical poles of two adjacent columns/ribs is of inverse polarity (see fig. 5).
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the assembly of panels/photovoltaic devices of O’Hagin et al. by incorporating a single pair of electrical poles (or external accessible connectors) with the pair of electrical poles of two adjacent columns/ribs being of inverse polarity as taught by Rubin et al.; because O’Hagin et al. explicitly suggests providing electrical connections to transfer energy from the photovoltaic module (22, see [0034] of O’Hagin et al.), and Rubin et al. teaches such incorporation of the electrical poles (or external accessible connectors) and configuration of inverse polarity would provide external connection to allow the photovoltaic module to occupy substantial area thus improving efficiency in terms of generated power per occupied area as well as decreasing production cost and increase production throughput (see [0144-0146] and [0011-0012] of Rubin et al.), and facilitate electrically connecting the individual column/rib (or string of photovoltaic modules) to external load or to other columns/ribs (or strings) within an adjacent PV module ([0160]).
O’Hagin et al. teaches the panels are overlapping with each other by marginal overlapping the transversely extending edges at the longitudinal end of each column/rib and at the transversely extending edge of the substrate or spaced apart from the transversely extending edge of the substrate (see figs. 1 and 4) such that the columns/ribs (22) of each panel are connected to the corresponding columns/ribs (22) of the adjacent panel (see figs. 1 and 5 and the configuration of roof tile 18 in fig. 4). Rubin et al. discloses the electrical poles (or external accessible connectors) are for facilitate the electrical connection of individual columns/ribs (or strings) to other columns/ribs (or strings) within an adjacent PV module. In other words, Rubin et al. teaches the first electrical pole of each column/rib (or string) of each panel is connected to the second electrical pole of a corresponding column/rib (or string) of the adjacent/another panel, thereby electrically connecting each column/rib of each panel to the corresponding column/rib of the adjacent/another panel.
Rubin et al. discloses the electrical poles (or external accessible connector 216, 218 and 322) are arranged to be extending from the side of the panel in fig. 10. 
Modify O’Hagin et al. above does not explicitly teach the electrical poles extending vertically from the top or the bottom of the surface of the substrate, and arranging the first electrical pole on the first longitudinal end of the column/rib and the second electrical pole on the second longitudinal end of the column/rib to form the overlapping connection such that the panels are interconnected with each other by marginal overlapping the transversely extending edges.
However, Rubin et al. discloses electrical poles (or a pair 462 of external accessible connectors 406, 410 in fig. 12 or 438 and 446 in fig. 14) extending vertically downward from the bottom surface of the substrate to make contact with the corresponding electrical poles, which are inherently extending vertically upward (see jumper connector 416 in figs. 12 and 14) so that the panels (or PV – photovoltaic modules) are positioned/packed closer ([0172]). It is noted that when the electrical poles are arranged at the bottom or the top surface of the substrate to extending downward or upward, respectively, the panels are interconnected to each other by marginal overlapping. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the panels of modified O’Hagin et al. by arranging the electrical poles (or external accessible connectors) extending vertically downward or upward from the bottom or top of the substrate to position/pack the panels closer to each other as taught by Rubin et al.. In addition, it would have been obvious to one skilled in the art to have arranged the first electrical pole on the first longitudinal end of the column/rib and the second electric pole on the second longitudinal end of the column with one of the longitudinal end being at the extending edge and the other longitudinal end longitudinally spaced apart from the corresponding extending edge so that the panels are interconnected with each other by marginal overlapping of the transversely extending edges, because O’Hagin et al. explicitly teaches the panels are overlapping with each other by marginal overlapping the transversely extending edges at the longitudinal end of each column/rib and at the transversely extending edge of the substrate or spaced apart from the transversely extending edge of the substrate (see figs. 1 and 4) such that the columns/ribs (22) of each panel are connected to the corresponding columns/ribs (22) of the adjacent panel (see figs. 1 and 5 and the configuration of roof tile 18 in fig. 4). Such modification is a mere rearrangement of the system parts to provide the configuration that is suggested by O’Hagin et al. and would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 2, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein O’Hagin et al. discloses the plurality of panels (or tiles 18) are arranged at an incline along a give slope on a roof (see figs. 1 and 5), wherein each panel  (or tile 18) marginally and transversely overlaps with at least one transversely adjacent panel to form rows of photovoltaic modules in the longitudinal direction (see figs. 1 and 5); on each panel, the first longitudinal end is upstream of the second longitudinal end along the slope (see figs. 1 and 5, also see figs. 7-9). Rubin et al. discloses the corresponding electrical poles (or external accessible connectors to be jumper 416, figs. 12, 14 ) at the end of the assembly to terminate the electrical connection (see figs. 15-19). Rubin et al. also shows the tops of two adjacent columns are connected to form a string, e.g. 710, 712, 714, and the strings are connected together 
Modified O’Hagin et al. does not explicitly disclose,  at a bottom of the slope of the assembly, on one or more bottom-most panels of the plurality of panels, the second electrical pole of one column of said bottom-most panel is electrically connected to the second electrical pole of an adjacent column of said bottom-most panel, nor do they teach at a ridge of the roof, on one or more top-most panels of the plurality of panels, the first electrical pole of a column of said top-most panel is electrically connected to a converter or to the first electrical pole of an adjacent column on a transversely overlapping top-most panel.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have electrically connected the second electrical pole of one column of said bottom-most panel to the second electrical pole of an adjacent column of the bottom-most panel at a bottom of the slope of the assembly, on one or more bottom-most panels of the plurality of panels, and electrically connected the first electrical pole of a column of the top-most panel to the first electrical pole of an adjacent column on a transversely overlapping top-most panel at a ridge of the roof, on one or more top-most panels of the plurality of panels, because Rubin et al. explicitly suggests terminate the electrical connection at one end or having the same ends of columns interconnected to form a string and connecting the other ends of the columns to interconnect the strings. 

Regarding claim 3, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein O’ Hagin et al. discloses the columns (22) are essentially parallel with the longitudinal edge of the substrate (28, see fig. 4, also see figs. 2-3 and 7-9).

Regarding claim 4, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein O’Hagin et al. discloses attaching a flexible, form-fitting solar panel to the roof cover element ([0013]), wherein the attaching includes adhering the solar panel (22, 0034]). In other words, O’Hagin et al. discloses the photovoltaic module (22) is a flexible ribbon glued to the substrate.

Regarding claim 5, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein O’Hagin et al. discloses the photovoltaic module (22) is deposited directly on the substrate (28). Recitation of how to deposit the photovoltaic module by successive deposits of layers by vacuum deposition methods is directed to process limitation that does not further define the structure of the device. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113. The photovoltaic module (22) deposited directly on the substrate (28) by successive deposits of layers by vacuum deposition methods is still the same photovoltaic module (22) deposited directly on the substrate (28) by other methods such as by one vacuum deposition method or by laminating.

Regarding claim 6, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein Rubin et al. discloses the columns of each said each panel are not electrically connected to one another (see fig. 5).

Regarding claim 7, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein O’Hagin et al. discloses the columns (22) are of identical length and their extremities are aligned essentially parallel to a transversely extending edge of the substrate (28, see fig. 4, also see figs. 7-9). Rubin et al. also discloses the columns (or strings) are of identical length and their extremities are aligned essentially parallel to a transversely extending edge of the substrate/panel (see fig. 5).

Regarding claims 8 and 11, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein Rubin et al. discloses the electrical pole (406) is a male connector and the electrical pole (408) is a female connector (see fig. 12).

Regarding claim 10, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein O’Hagin et al. discloses each column includes one photovoltaic module (22) that extends along a majority of a length of the substrate (28, see fig. 4). Rubin et al. also discloses each column includes one photovoltaic module extends along a majority of a length of the substrate (see fig. 5). 

Regarding claim 12, modified O’Hagin et al. discloses an assembly as in claim 1 above, wherein O’Hagin et al. discloses the substrate (28) defines an even number of longitudinally extending ribs, each rib having a corresponding one of the columns (22, see fig. 4, also see figs. 7-9).

Regarding claim 14, modified O’Hagin et al. discloses devices as in claim 13 above, wherein O’Hagin et al. disclose the at least one photovoltaic module (22) is a single photovoltaic module (22) extending along a full length of the column (see fig. 4).

Regarding claim 15, modified O’Hagin et al. discloses devices (or tiles) as in claim 13 above, wherein O’Hagin discloses the ribs (or tiles) are shaped to include a central part and two lateral wings, the at least one photovoltaic module being arranged on the central part (see figs 7-9).

Regarding 16, modified O’Hagin et al. discloses devices (or tiles) as in claim 13 above, wherein the first pole being located at the first end of the column, the second pole being located at the second end of the column (see claim 13 above) and Rubin et al. discloses at least one of the columns includes a plurality of photovoltaic modules (see figs. 5 and 10),

Regarding claim 17, modified O’Hagin et al. discloses devices as in claim 16, wherein Rubin et al. discloses the plurality of photovoltaic modules are connected to each other via metallic ribbons or cables (see figs. 5 and 1-3).

Regarding claim 19, modified O’Hagin et al. discloses devices as in claim 13 above, wherein the first or second pole extends vertically from to a surface of the substrate (see claim 13 above), or from the rib.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10/879,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-20 recite only the limitations which are also recited in the conflicting claims 1-10 of U.S. Patent No. 10/879,841.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726